07/02/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     DA 21-0321
                                  _________________

DON DANIELS, as conservator of the Estate of
SARAH DANIELS,

            Plaintiff, Appellee, and
            Cross-Appellant,

      v.
                                                            ORDER
GALLATIN COUNTY, RICK BLACKWOOD,
and ONE BEACON INSURANCE GROUP, LLC,
d/b/a ATLANTIC SPECIALTY INSURANCE
COMPANY,

            Defendants and Appellants.
                               _________________

      Upon defendant Atlantic Specialty Insurance Company’s (ASIC) Unopposed Motion
to Consolidate, and good cause appearing,
      IT IS HEREBY ORDERED ASIC’s Unopposed Motion to Consolidate is GRANTED
and Cause Nos. DA 21-0321 and DA 21-0322 are consolidated under DA 21-0321 and
captioned as above.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                              July 2 2021